
	
		II
		Calendar No. 19
		110th CONGRESS
		1st Session
		S. 470
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Mr. Levin (for himself,
			 Mr. Biden, Mr.
			 Salazar, Ms. Landrieu, and
			 Mr. Nelson of Florida) introduced the
			 following bill; which was read the first time
		
		
			February 1, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To express the sense of Congress on Iraq.
		  
	
	
		1.Sense of Congress on
			 Iraq
			(a)FindingsCongress
			 makes the following findings:
				(1)We respect the
			 constitutional authorities given a President in Article II, Section 2, which
			 states that The President shall be commander in chief of the Army and
			 Navy of the United States; it is not the intent of this Act to question
			 or contravene such authority, but to accept the offer to Congress made by the
			 President on January 10, 2007, that, if members have improvements that
			 can be made, we will make them. If circumstances change, we will
			 adjust.
				(2)The United
			 States' strategy and operations in Iraq can only be sustained and achieved with
			 support from the American people and with a level of bipartisanship.
				(3)Over 137,000
			 American military personnel are currently serving in Iraq, like thousands of
			 others since March 2003, with the bravery and professionalism consistent with
			 the finest traditions of the United States armed forces, and are deserving of
			 the support of all Americans, which they have strongly.
				(4)Many American
			 service personnel have lost their lives, and many more have been wounded, in
			 Iraq, and the American people will always honor their sacrifices and honor
			 their families.
				(5)The U.S. Army and
			 Marine Corps, including their Reserve and National Guard organizations,
			 together with components of the other branches of the military, are under
			 enormous strain from multiple, extended deployments to Iraq and
			 Afghanistan.
				(6)These
			 deployments, and those that will follow, will have lasting impacts on the
			 future recruiting, retention and readiness of our nation’s all volunteer
			 force.
				(7)In the National
			 Defense Authorization Act for Fiscal Year 2006, the Congress stated that
			 calendar year 2006 should be a period of significant transition to full
			 sovereignty, with Iraqi security forces taking the lead for the security of a
			 free and sovereign Iraq.
				(8)United Nations
			 Security Council Resolution 1723, approved November 28, 2006,
			 determin[ed] that the situation in Iraq continues to constitute a threat
			 to international peace and security.
				(9)Iraq is
			 experiencing a deteriorating and ever-widening problem of sectarian and
			 intra-sectarian violence based upon political distrust and cultural differences
			 between some Sunni and Shia Muslims.
				(10)Iraqis must
			 reach political settlements in order to achieve reconciliation, and the failure
			 of the Iraqis to reach such settlements to support a truly unified government
			 greatly contributes to the increasing violence in Iraq.
				(11)The
			 responsibility for Iraq’s internal security and halting sectarian violence must
			 rest primarily with the Government of Iraq and Iraqi Security Forces.
				(12)U.S. Central
			 Command Commander General John Abizaid testified to Congress on November 15,
			 2006, I met with every divisional commander, General Casey, the Corps
			 Commander, [and] General Dempsey. We all talked together. And I said, in your
			 professional opinion, if we were to bring in more American troops now, does it
			 add considerably to our ability to achieve success in Iraq? And they all said
			 no. And the reason is, because we want the Iraqis to do more. It’s easy for the
			 Iraqis to rely upon us to do this work. I believe that more American forces
			 prevent the Iraqis from doing more, from taking more responsibility for their
			 own future.
				(13)Iraqi Prime
			 Minister Nouri al-Maliki stated on November 27, 2006, that The crisis is
			 political, and the ones who can stop the cycle of aggravation and bloodletting
			 of innocents are the politicians.
				(14)There is growing
			 evidence that Iraqi public sentiment opposes the continued U.S. troop presence
			 in Iraq, much less increasing the troop level.
				(15)In the fall of
			 2006, leaders in the Administration and Congress, as well as recognized experts
			 in the private sector, began to express concern that the situation in Iraq was
			 deteriorating and required a change in strategy; and, as a consequence, the
			 Administration began an intensive, comprehensive review by all components of
			 the Executive branch to devise a new strategy.
				(16)In December
			 2006, the bipartisan Iraq Study Group issued a valuable report, suggesting a
			 comprehensive strategy that includes new and enhanced diplomatic and
			 political efforts in Iraq and the region, and a change in the primary mission
			 of U.S. forces in Iraq that will enable the United States to begin to move its
			 combat forces out of Iraq responsibly.
				(17)On January 10,
			 2007, following consultations with the Iraqi Prime Minister, the President
			 announced a new strategy (hereinafter referred to as the plan),
			 which consists of three basic elements: diplomatic, economic, and military; the
			 central component of the military element is an augmentation of the present
			 level of U.S. military forces through additional deployments of approximately
			 21,500 U.S. military troops to Iraq.
				(18)On January 10,
			 2007, the President said that the Iraqi government will appoint a
			 military commander and two deputy military commanders for their capital
			 and that U.S. forces will be embedded in their formations; and
			 in subsequent testimony before the Armed Services Committee on January 25,
			 2007, by the retired former Vice Chief of the Army, it was learned that there
			 will also be a comparable U.S. command in Baghdad, and that this dual chain of
			 command may be problematic because the Iraqis are going to be able to
			 move their forces around at times where we will disagree with that
			 movement, and called for clarification.
				(19)This proposed
			 level of troop augmentation far exceeds the expectations of many of us as to
			 the reinforcements that would be necessary to implement the various options for
			 a new strategy, and led many members of Congress to express outright opposition
			 to augmenting our troops by 21,500.
				(20)The Government
			 of Iraq has promised repeatedly to assume a greater share of security
			 responsibilities, disband militias, consider Constitutional amendments and
			 enact laws to reconcile sectarian differences, and improve the quality of
			 essential services for the Iraqi people; yet, despite those promises, little
			 has been achieved.
				(21)The President
			 said on January 10, 2007, that I’ve made it clear to the Prime Minister
			 and Iraq’s other leaders that America’s commitment is not open-ended so
			 as to dispel the contrary impression that exists.
				(22)The
			 recommendations in this Act should not be interpreted as precipitating any
			 immediate reduction in, or withdrawal of, the present level of forces.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)the Senate
			 disagrees with the plan to augment our forces by 21,500, and
			 urges the President instead to consider all options and alternatives for
			 achieving the strategic goals set forth below;
				(2)the Senate
			 believes that the United States should continue vigorous operations in Anbar
			 province, specifically for the purpose of combating an insurgency, including
			 elements associated with the Al Qaeda movement, and denying terrorists a safe
			 haven;
				(3)the Senate
			 believes a failed state in Iraq would present a threat to regional and world
			 peace, and the long-term security interests of the United States are best
			 served by an Iraq that can sustain, govern, and defend itself, and serve as an
			 ally in the war against extremists;
				(4)the Congress
			 should not take any action that will endanger United States military forces in
			 the field, including the elimination or reduction of funds for troops in the
			 field, as such action with respect to funding would undermine their safety or
			 harm their effectiveness in pursuing their assigned missions;
				(5)the primary
			 objective of the overall U.S. strategy in Iraq should be to encourage Iraqi
			 leaders to make political compromises that will foster reconciliation and
			 strengthen the unity government, ultimately leading to improvements in the
			 security situation;
				(6)the military part
			 of this strategy should focus on maintaining the territorial integrity of Iraq,
			 denying international terrorists a safe haven, conducting counterterrorism
			 operations, promoting regional stability, supporting Iraqi efforts to bring
			 greater security to Baghdad, and training and equipping Iraqi forces to take
			 full responsibility for their own security;
				(7)United States
			 military operations should, as much as possible, be confined to these goals,
			 and should charge the Iraqi military with the primary mission of combating
			 sectarian violence;
				(8)the military
			 Rules of Engagement for this plan should reflect this delineation of
			 responsibilities, and the Secretary of Defense and the Chairman of the Joint
			 Chiefs of Staff should clarify the command and control arrangements in
			 Baghdad;
				(9)the United States
			 Government should transfer to the Iraqi military, in an expeditious manner,
			 such equipment as is necessary;
				(10)the United
			 States Government should engage selected nations in the Middle East to develop
			 a regional, internationally sponsored peace-and-reconciliation process for
			 Iraq;
				(11)the
			 Administration should provide regular updates to the Congress, produced by the
			 Commander of United States Central Command and his subordinate commanders,
			 about the progress or lack of progress the Iraqis are making toward this end;
			 and
				(12)our overall
			 military, diplomatic and economic strategy should not be regarded as an
			 open-ended or unconditional commitment, but rather as a new
			 strategy that hereafter should be conditioned upon the Iraqi government’s
			 meeting benchmarks that must be delineated in writing and agreed to by the
			 Iraqi Prime Minister. Such benchmarks should include, but not be limited to,
			 the deployment of that number of additional Iraqi security forces as specified
			 in the plan in Baghdad, ensuring equitable distribution of the resources of the
			 Government of Iraq without regard to the sect or ethnicity of recipients,
			 enacting and implementing legislation to ensure that the oil resources of Iraq
			 benefit Sunni Arabs, Shia Arabs, Kurds, and other Iraqi citizens in an
			 equitable manner, and the authority of Iraqi commanders to make tactical and
			 operational decisions without political intervention.
				(c)Frequency of
			 reports on certain aspects of policy and operationsThe United
			 States Policy in Iraq Act (section 1227 of Public Law 109–163; 119 Stat. 3465;
			 50 U.S.C. 1541 note) is amended by adding at the end the following new
			 subsection:
				
					(d)Frequency of
				reports on certain aspects of United States policy and military operations in
				IraqNot later than 30 days after the date of the enactment of
				this subsection, and every 30 days thereafter until all United States combat
				brigades have redeployed from Iraq, the President shall submit to Congress a
				report on the matters set forth in paragraphs (1)(A), (1)(B), and (2) of
				subsection (c). To the maximum extent practicable each report shall be
				unclassified, with a classified annex if
				necessary.
					.
			
	
		February 1, 2007
		Read the second time and placed on the
		  calendar
	
